Citation Nr: 0626591	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-43 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on February 9, 2006.


FINDINGS OF FACT

1. The veteran did not engage in combat.

2. There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3. The veteran does not have PTSD due to his active service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January  2002, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
January 2002 letter advised the veteran to send additional 
information or evidence within 30 days of the date of the 
letter and that he should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that he thought would help support his claim.  

Additionally, the veteran was specifically advised (1) of the 
necessity of providing additional details of his alleged 
stressful incidents in service; and (2) that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor.  38 C.F.R. § 3.304(f).

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in January 2002 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private and VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3). A personal hearing was conducted by the 
undersigned at the RO in February 2006. For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In view of the decision reached by 
the Board, this failure constitutes harmless error.


Legal Criteria

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2005); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimant's in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA. 38 C.F.R. § 4.125.  According to the 
updated criteria, a diagnosis of PTSD requires that a veteran 
be exposed to a traumatic event and a response involving 
intense fear, helplessness, or horror.


Analysis

The veteran and his representative contend that stressors 
encountered by the veteran while stationed aboard the USS 
Ogden precipitated the onset of PTSD. A review of the record 
shows that the veteran has received for depression, PTSD, and 
panic attacks at a VA medical facility. PTSD was initially 
diagnosed at the time of a psychiatric assessment at a VA 
medical facility in March 2002. 

The Board notes that the veteran did not serve in combat 
while in service.  The veteran does not contend otherwise.  
As noted above, since the veteran's claim involves events 
occurring aboard ship, the lack of combat service is not 
fatal to the claim. As the claimed stressor is not combat 
related, however, a veteran's testimony alone regarding in-
service stressors is not sufficient to establish the 
occurrence of the stressor and instead must be corroborated 
by credible supporting evidence.  See Cohen v. Brown, 10 
Vet.App. 128, 147 (1997).

The veteran's personnel file shows that he was stationed 
aboard the U.S.S. Ogden from November 25, 1972, to April 19, 
1974.  The veteran has identified four unverified stressors.  
First, the veteran has related witnessing an unnamed sailor 
being crushed in the tailgate of a Chinook helicopter in 
March 1973.  Second, the veteran has related witnessing a 
sailor's arm dismembered while operating a cannon.  Third, 
the veteran has reported witnessing a fellow sailor die of a 
heart attack on board the U.S.S. Ogden while he served as a 
mess cook from April 1973 to June 1973.  The veteran's 
personnel records confirm that the veteran served as a mess 
cook during this period.  Fourth, the veteran has reported 
witnessing the body of a fellow sailor, whose death he 
presumes to have been caused by a drug overdose.

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), now the U. S. Army and Joint 
Services Records Research Center (JSRRC),  to verify the 
stressors related by the veteran. In January 2004, USASCRUR 
responded and reported that the unit history of the USS Ogden 
for 1973 did not mention any personnel injuries aboard the 
ship. Further, it added that a mine-sweeping helicopter had 
crashed near the shore in the vicinity of the Ogden. A boat 
from the Ogden was dispatched to rescue the helicopter's crew 
and the wreck of the helicopter was later returned to the 
Ogden's deck. Again, no mention was made of injuries or 
fatalities due to the crash as recalled by the veteran, which 
was not on the Ogden, only in its vicinity. 

In reaching its decision, the Board has also considered the 
statement provided by a 20-year friend of the veteran, D.B., 
and the testimony provided by the veteran at the personal 
hearing held in February 2006. D.B., however, made the 
acquaintance of the veteran long after his period of military 
service, and the current recollections of the veteran of 
events long ago are simply not consistent with the available 
record. The Board finds, therefore, that credible 
corroborating evidence of the veteran's alleged in-service 
noncombat stressors has not been demonstrated. 

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that there is any independent 
verification of the veteran's reported in-service stressor. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Service connection for PTSD is denied.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


